                                                               USDC SDNY
          Case 1:18-cv-09433-LGS Document 18 Filed 11/20/18 Page 1 of 1
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                                                               DATE FILED: 11/20/2018




                                                     November 20, 2018
Via ECF

The Honorable Judge Lorna G. Schofield
United States District Court for the Southern District of New York
Courtroom 1106
40 Centre Street
New York, NY 10007

       Re:     PEN American Center, Inc. v. Trump, No. 18-cv-09433-LGS

Dear Judge Schofield,

         Pursuant to the Court’s Individual Rules and Procedures, and with consent of Defendant
in the above-referenced action, Plaintiff writes to respectfully request that the Court adjourn the
initial pretrial conference, currently scheduled for December 11, 2018, until the week of January
7, 2019, or another date thereafter that is convenient for the Court.

        No prior extensions have been sought in this action and no other scheduled dates will be
affected if the proposed adjournment is granted.




                                                     Respectfully submitted,




                                                     Kristy Parker

Cc:    All Counsel of Record (via ECF and email)         Plaintiff shall file a letter by November 27, 2018,
                                                         stating why the parties seek to adjourn the initial
                                                         pretrial conference.
                                                         Dated: November 20, 2018
                                                                 New York, New York



                                    The Protect Democracy Project
                                   2020 Pennsylvania Ave NW, #163
                                        Washington, DC 20006
